MEMORANDUM **
Neil D. Eisenberg appeals the district court’s imposition of Rule 11 sanctions following dismissal of a complaint he filed. The district court did not consider Berry v. Commercial Union Ins. Co., 87 F.3d 387 (9th Cir.1996), which provides arguable support for the theory that Eisenberg pled. So, too, does Central Nat’l Ins. Co. v. Superior Court of San Mateo County, 2 Cal.App.4th 926, 3 Cal.Rptr.2d 622 (1992). In light of these authorities, we cannot uphold the sanctions that were imposed. Golden Eagle Distrib. Corp. v. Burroughs Corp., 801 F.2d 1531 (9th Cir.1986).
REVERSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.